Name: Commission Regulation (EC) NoÃ 270/2006 of 16 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17.2.2006 EN Official Journal of the European Union L 47/8 COMMISSION REGULATION (EC) No 270/2006 of 16 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 16 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 86,7 204 48,2 212 83,5 624 111,0 999 82,4 0707 00 05 052 122,5 204 101,3 628 139,2 999 121,0 0709 10 00 220 66,1 624 95,8 999 81,0 0709 90 70 052 144,3 204 66,9 999 105,6 0805 10 20 052 47,9 204 49,7 212 38,6 220 43,6 624 59,6 999 47,9 0805 20 10 204 97,2 999 97,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,0 204 118,6 220 80,3 464 127,4 624 73,8 999 91,6 0805 50 10 052 50,9 220 44,2 999 47,6 0808 10 80 400 121,7 404 102,3 528 80,3 720 77,6 999 95,5 0808 20 50 388 88,0 400 105,0 512 67,9 528 79,8 720 63,0 999 80,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.